DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on August 26th, 2021 and June 20th, 2018 have been entered and accepted.

Response to Arguments
Applicant's arguments filed June 3rd, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art references do not teach the process comprising increasing the temperature of the injection mold between a first temperature at a first instant during the injecting and a second temperature higher than the first temperature at a second instant, during the vulcanizing but the examiner disagrees. Agnostini (FR 2500370) is provided with a mold that is adjusted to apply at the start of operation a temperature lower than a softening temperature, wherein said temperature is gradually increased until a vulcanization temperature of the elastomer (lines 94 – 98). Agostini further states in lines 171 – 172 that “it is therefore necessary to provide the mold with means for modulating the temperature inside the mold”. This disclosure suggests to one of ordinary skill in the art that increasing the temperature of an injection mold between a first temperature at a first instant during the injecting and a second temperature higher than the first temperature at a second instant, during the vulcanizing would have been obvious. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akahane (US 5135694) in view of Agnostini (FR 2500370 A1, using the attached English translation).
Regarding claim 1, Akahane teaches a process for manufacturing a timepiece component comprising: arranging a metal insert (conductive member) in an injection mold (Col. 2, lines 3 – 5), one surface of the metal insert being at least partially coated with a primer (Col. 6, lines 17 – 20), injecting an elastomer material into the injection mold in order to over -mold the elastomer material over the metal insert (Col. 5, lines 6 – 10). However, Akahane does not teach vulcanizing the elastomer material, wherein the temperature of the injection mold is variable.
Yet in a similar field of endeavor, Agnostini teaches a molding process for over -molding components with an elastomeric component to produce composite molded parts (lines 68 – 72). Agnostini teaches introducing an elastomer material into a mold to over-mold a material and vulcanizing the elastomer material, wherein the temperature of the mold is variable (lines 94 – 98; lines 171 – 172), wherein the process comprises increasing the temperature of the injection mold between a first and second temperature during vulcanizing (lines 96 – 98).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process taught by Akahane to include vulcanizing the elastomer material, wherein the temperature of the injection mold is variable and increases from a first temperature during the injecting to a second temperature at an instant during vulcanizing. One would be motivated to make this modification to lead to avoid significant deformations in the process (Agnostini: lines 166 – 172).
Regarding claim 2, Akahane in view of Agnostini teaches the invention disclosed in claim 1, as described above. Furthermore, Agnostini teaches a first phase during which the injection mold reaches a first temperature below the maximum allowable temperature for the primer (adhesion temperature), and a second phase comprising heating the injection mold to the second temperature corresponding substantially to the vulcanization temperature of the elastomer material (vulcanization temperature) (lines 178 – 196).
Regarding claim 3, Akahane in view of Agnostini teaches the invention disclosed in claim 1, as described above. Furthermore, Agnostini teaches that itis essential that the first temperature during injecting does not exceed a maximum allowable temperature (lines 166 — 172).
Regarding claim 4, Akahane in view of Agnostini teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art that the invention taught by Agnostini would bring and maintain the injection mold at a first temperature during some of the injecting and a second temperature of the mold is reached at the end of the vulcanizing (lines 178 – 196).
Regarding claim 5, Akahane in view of Agnostini teaches the invention disclosed in claim 1, as described above. Furthermore, Agnostini teaches cooling the injection mold before the timepiece component is removed from the mold (line 103).
Regarding claims 6 and 16, Akahane in view of Agnostini teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to hold the first and second temperatures within the claimed ranges, based on the elastomer used through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claims 7 and 17, Akahane in view of Agnostini teaches the invention disclosed in claim 1, as described above. Agnostini teaches maintaining the temperature of the injection mold at a first temperature throughout the injecting (adhesion temperature: lines 178 – 186), performing a substantially linear increase in the temperature of the injection mold between the first and second temperatures, having at least one temperature hold and one temperature ramp (lines 166 – 196).
Regarding claims 8 and 18, Akahane in view of Agnostini teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to specify the maximum allowable temperature for the primer, through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claims 9 and 19, Akahane in view of Agnostini teaches the invention disclosed in claim 1, as described above. Furthermore, Akahane teaches the metal insert comprising a super-elastic metal – silver (Col. 4, lines 29 – 32).
Regarding claim 20, Akahane in view of Agnostini teaches the invention disclosed in claim 9, as described above. Furthermore, Akahane teaches the super-elastic metal is partially coated with a primer (Col. 6, lines 17 – 20).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akahane and Agnostini as applied to claim 1 above, and further in view of Nopper (US 4818829).
Regarding claim 10, Akahane in view of Agnostini teaches the invention disclosed in claim 1, as described above. However, these references don’t teach the process comprising a second injecting of a second elastomer.
Yet, in a similar field of endeavor Nopper teaches methods of forming novel composite products by bonding flow-able elastomers (Abstract). An embodiment includes shaping and post curing a first elastomer, flowing a second elastomer into contact with the first cured elastomer and vulcanizing the to form a bond that guarantees good adhesion of the second elastomer material to the first elastomer material (Claim 12).
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Akahane in view of Agnostini to include a second injecting of a second elastomer to the first elastomer material, as taught by Nopper. One would be motivated to make this modification to form a product comprising different elastomers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743